NORTHCUTT, Acting Chief Judge.
Scott Larason moved to dismiss a charge of driving without a license on the basis that a driver’s license is not required to operate a moped on a private highway. The court denied his motion and he pleaded nolo con-tendere, reserving his right to appeal the denial of this dispositive motion. We have decided this issue contrary to Larason’s position, see Jones v. State, 721 So.2d 320 (Fla. 2d DCA 1998), and affirm the circuit court. Larason’s judgment and sentence, however, incorrectly state that he pleaded guilty to the charge. We remand with directions to correct these documents to reflect his plea of no contest. Larason need not be present for the correction.
Conviction affirmed, judgment and sentence remanded for correction.
CASANUEVA, J., and QUINCE, PEGGY A., Associate Judge, Concur.